Citation Nr: 0611250	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1979 until May 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This appeal was previously before the Board in September 
2004.  At that time, with respect to the multiple sclerosis 
claim, the issue for consideration was whether new and 
material evidence had been presented to reopen the claim.  In 
that determination, the Board found that new and material 
evidence had been submitted.  Thus, the issue is now 
appropriately characterized as set forth on the title page of 
this decision.

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the competent 
evidence demonstrates no more than slight impairment of the 
right knee, with flexion no less than 90 degrees and 
extension to no less than 0 degrees, without objective 
evidence of instability or additional limitation of function 
due to pain, weakness, incoordination or fatigability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for internal derangement of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of September 2004, October 2004, and January 2005 letters 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  A 
statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the disability at issue 
(38 C.F.R. § 4.71a, DC 5257), and included a description of 
the rating formula for all possible schedular ratings under 
that diagnostic code.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher (compensable) rating for his service-connected 
disability at issue.

The correspondence described above did not inform the veteran 
as to the laws pertaining to earlier effective dates.  
However, as the instant decision denies the veteran's 
increased rating claim, no earlier effective date is 
assigned.  As such, the failure to provide this notice does 
not prejudice the veteran.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a December 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his appeal, to include testimony provided at a May 
2004 hearing before the undersigned, are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Correspondence construed as a claim of entitlement to an 
increased rating for a right knee disability was received on 
June 29, 1998.  That claim was denied by the April 1999 
rating decision on appeal.  As such, the rating period on 
appeal would normally be from June 29, 1997, one year prior 
to the date of receipt of the new increased rating claim.  
See 38 C.F.R. § 3.400(o)(2).  However, as there exists a 
prior final rating decision dated in December 1997 which 
adjudicated the assigned rating for the disability at issue, 
the rating period on appeal is from December 10, 1997.  

The veteran is currently assigned a 10 percent evaluation for 
internal derangement of the right knee pursuant to Diagnostic 
Code 5257 which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
Code section a 10 percent disability rating is warranted for 
slight impairment.  To achieve the next-higher 20 percent 
disability rating, the evidence must demonstrate moderate 
impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Indeed, upon VA 
examination in March 1999, the veteran had normal stability 
of the right knee, with no evidence of varus or valgus 
abnormality, and anterior and posterior drawer tests were 
normal.  Subsequent VA examination in February 2005 again 
showed no instability of the knee.  At that time, McMurray's 
and drawer tests were negative.  Lachman's test was also 
negative.  

The Board acknowledges the veteran's complaints of locking 
episodes, reported at his March 1999 VA examination.  At that 
time, the veteran explained that his right knee locked up 
about three times per week.  He indicated that when this 
occurred, he was unable to straighten his leg.  Such episodes 
reportedly lasted about one to two hours.  The veteran also 
stated, at his May 2004 hearing, that his right knee gave out 
on him.  (Transcript "T," at 2.)  The veteran further 
complained of buckling incidents at his February 2005 VA 
examination.  Additionally, the February 2005 examination 
report indicated that the veteran wore a right knee brace.  
However, based on the objective findings detailed above, the 
veteran's disability picture does not more nearly approximate 
the next-higher 20 percent evaluation under Diagnostic Code 
5257.  In so deciding, the Board notes that an increase on 
the basis of limitation of motion due to factors such as 
pain, weakness, incoordination and fatigability is not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis, or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, a VA radiology report dated in November 
1997 revealed extremely minimal degenerative changes.  
However, such changes were consistent with aging.  Subsequent 
x-ray findings in March 1999 revealed no significant 
degenerative changes.  Mild degenerative changes were again 
indicated in x-rays dated September 2004.  X-rays taken in 
conjunction with the veteran's most recent VA examination in 
February 2005 were normal.  

Thus, based on the above, the evidence fails to reveal any 
significant degenerative changes.  Moreover, the mild 
findings that are of record have not been attributed to the 
service-connected right knee disability and in fact were 
attributed to aging in one report.  For these reasons, a 
separate rating for arthritis through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not appropriate 
here.  

The Board has also considered whether any additional 
Diagnostic Code may serve as a basis for an additional 
separate rating for a manifestation of the disability at 
issue, such as pain, distinct from that which serves as the 
basis for a rating under Diagnostic Code 5257.  In this 
regard, the Board calls attention to Diagnostic Codes 5260 
and 5261, concerning limitation of leg flexion and extension, 
respectively.  Diagnostic Code 5260 affords a noncompensable 
rating for leg flexion limited to 60 degrees.  A 10 percent 
rating is warranted for leg flexion limited to 45 degrees.  A 
20 percent evaluation is for assignment where the evidence 
demonstrates limitation of leg flexion to 30 degrees.  
Diagnostic Code 5162 provides a noncompensable evaluation for 
leg extension limited to 5 degrees.  A 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for assignment where the evidence 
demonstrates limitation of leg extension to 15 degrees.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, the medical findings do not establish 
loss of flexion or extension to a compensable degree.  
Rather, upon VA examination in March 1999, the veteran had 
flexion to 90 degrees and extension to 0 degrees.  Subsequent 
VA examination in February 2005 revealed flexion to 120 
degrees and extension to 0 degrees.  

Based on the above findings, assignment of additional 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate here.  In reaching these 
conclusions, the Board has appropriately considered 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this vein, the Board acknowledges the veteran's 
complaints of constant right knee pain reported at the time 
of the veteran's March 1999 VA examination.  The veteran wore 
a right knee brace at that time.  The veteran further 
reported complaints of right knee pain at his May 2004 
hearing before the undersigned.  He explained that his knee 
bothered him when he stood up from a chair.  (T. at 3.)  He 
also reported difficulty with weight-bearing.  (T. at 3-4.)  
He indicated that he took Vicoden for pain management.  (T. 
at 5.)  

Despite the pain complaints noted above, the overall evidence 
does not reflect a disability picture more closely 
approximating compensable evaluations for both right leg 
flexion and extension.  Indeed, upon VA examination in March 
1999, the veteran's right knee was not tender to palpation.  
The February 2005 VA examination again showed no tenderness 
of the right knee.  Additionally, the VA examiner in February 
2005 expressly stated that pain was not visibly manifested on 
movement of the joints and that there was no functional 
impairment due to pain.  The veteran was noted to have muscle 
atrophy in the right leg that was unrelated to the service-
connected right knee disability.  The examiner could not 
ascertain what degree of the veteran's functional impairment 
related to the service-connected disability.  At the time of 
that examination the veteran was in a wheelchair due to his 
nonservice-connected multiple sclerosis.  Thus, for the 
reasons articulated above, an additional separate rating 
based on limitation of motion is not for application here.  

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee disability is appropriate and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 10 percent for internal derangement of 
the right knee is denied.


REMAND

Following a review of the claims file, the Board determines 
that additional development is required before the veteran's 
claim of entitlement to service connection for multiple 
sclerosis can be adjudicated.  Specifically, the Board notes 
that the VA examiner in February 2005 concluded that the 
veteran's multiple sclerosis was not incurred in service.  
However, in reaching such conclusion, he failed to address a 
November 2000 opinion written by C. N. B., M.D., which found 
that in-service records reflecting changes in visual acuity 
were early manifestations of the multiple sclerosis currently 
diagnosed.  Moreover, the Board, in its September 2004 remand 
instructions explicitly requested that the VA examiner 
comment on the November 2000 private opinion.  In this 
regard, it is noted that remand instructions of the Board are 
neither optional nor discretionary.  Indeed, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In addition to not complying with the Board's September 2004 
remand instructions, the VA examiner's February 2005 opinion 
is also deficient for failing to consider other pertinent 
evidence of record.  Specifically, a February 1993 letter 
written by M. L. S., M.D., indicated that symptoms such as 
atypical chest pains and gastrointestinal problems could 
represent manifestations of multiple sclerosis.  
Gastrointestinal symptomatology is demonstrated as early as 
1982, proximate to the veteran's discharge from service.  
Chest pain is indicated as early as 1985.  Therefore, the VA 
examiner cannot simply state that the veteran's multiple 
sclerosis had its onset in 1991, per the veteran's history, 
without offering a clear rationale as to why the earlier 
symptomatology dating back to 1982 are not deemed to be 
manifestations of multiple sclerosis.
 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has 
received notice consistent with 38 
U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
and Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 
3, 2006).  

2. The VA examiner who evaluated the 
veteran in February 2005 should be asked 
to review the claims folder and again 
offer his opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's currently 
diagnosed multiple sclerosis is causally 
related to active service.  In rendering 
such opinion, the VA examiner must 
explicitly address Dr. C. N. B.'s 
November 2000 opinion, as well as the 
earlier February 1993 letter written by 
Dr.  M. L. S.  With respect to the 
latter, the examiner should clearly state 
whether the veteran's gastrointestinal 
symptomatology and atypical chest pains 
are manifestations of multiple sclerosis.  
All opinions must be accompanied by a 
clear rationale consistent with the 
evidence of record.  

If the VA examiner who evaluated the 
veteran in February 2005 is not 
available, then another comparably 
qualified VA examiner may respond to this 
inquiry on his behalf.  In any event, the 
claims file must be reviewed in 
conjunction with this request.   

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


